Order, entered on December 13, 1961, granting to plaintiff discovery and inspection of certain documents, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to defendants-appellants, and the motion therefor denied, without prejudice to renewal upon completion of the examination before trial. (City Messenger Serv. of Hollywood v. Powers Photoengraving Co., 7 A D 2d 213.) Concur — Botein, P. J., Breitel, Yalente, McNally and Eager, JJ.